Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the response filed on 1/15/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected because claim 1 recites the limitation "the remote server" in “the remote server utilizing a sematic repository”.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 depend on claim 1 and inherit the limitation of claim 1 and therefore suffer the same deficiency of claim 1 and are rejected for similar reason.
Claims 9-17 are rejected because claim 9 recites the limitation of “the determination” in “in response to the determination”. There is insufficient antecedent basis for this limitation in the claim. Though there is prior mentioning of “determine an environment of the vehicle…” However, there is no specific recitation of “determination” or “a determination”.  Claims 10-17 depend on claim 9 and inherit the limitation of claim 9 and therefore suffer the same deficiency of claim 9 and are rejected for similar reason.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 7 recites the limitation of “wherein the processor is further programmed to automatically download the one or more service applications from a remote infrastructure unit in response to determining a version of the one or more service applications located at the vehicle being incompatible with hardware of the vehicle.  Upon reviewing the Specification, there is no mentioning of what is the definition of incompatible with hardware of the vehicle. There is no “incompatible” throughout the Specification.  Hardware of the vehicle can broadly include tires, windshield, OBDII unit, engine, transmission, coolant…  Then how does it means for an application to be incompatible with tires of a vehicle.  The Specification does not provide a definition for hardware of a vehicle nor how to determine it is incompatible with application. Therefore, the above limitation does not reasonable convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 8 recites the limitation of “output the one or more service applications in response to vehicle functions on the vehicle”.  There are two locations, [0025] and [0050], in Specification mentioning “vehicle functions”, however, there is no disclosure of “output the one or more service applications in response to vehicle functions on the vehicle”.  Particularly, what the definition is of “output the one or more service applications” in this context? Is it sending the service applications to a remote device or something else?


Claims 1-3,  9-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu,  US 2019/0121628 Al) in view of Yao et al. (Yao, US 20200086858 A1) and further in view of Li et al. ( US 20200327426 A1 )

Per claim 1,	
Hu discloses
a vehicle transceiver located in the vehicle and configured to receive data indicative of one or more service applications from a remote infrastructure unit; ([0003], see transceiver 
a processor in communication with the vehicle transceiver and programmed to output a notification identifying the one or more service applications from the remote infrastructure unit and download the one or more applications associated with the remote infrastructure unit from the remote server (([0030], see download to computing platform.)  
in response to vehicle context; ([0015], see identified application from a server advertised to user based on context. )

and a display in communication with the processor and configured to display graphical images.  ([0039][0040], Fig.3, shows a display with many icons as images)

Hu does not specifically disclose

a first sensor in the vehicle and configured to survey an environment proximate to the vehicle, wherein the first sensor is further configured to detect one or more objects outside of the vehicle;

However, Yao discloses
a first sensor in the vehicle and configured to survey an environment proximate to the vehicle, wherein the first sensor is further configured to detect one or more objects outside of the vehicle;( [0046], see one or more cameras to survey surrounding environment of the vehicle, capturing rich information about object appearances, object within surrounding environment.[0049], vehicle sensors for detecting objects surrounding the vehicle. )

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Yao into the teachings of Hu to include the limitation disclosed by Yao.  The modification would be obvious to one of ordinary skill in the art to want to process information provided by vehicle sensors from detecting environment and objects to provide autonomous driving system to enable safety features, for example, collision avoidance (see [0050]).

HU/Yao does not specifically disclose
utilizing a semantic repository including a resource description framework;

However, Li discloses
utilizing a semantic repository including a resource description framework;( [0004] a Semantic Web standard promotes common data format using Resource Description Framework and semantic repository for assist in discovery of services/function, see [0034] [0035])

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Li into the teachings of HU/Yao to include the limitation disclosed by Li.  The modification would be obvious to one of ordinary skill in the art to want to perform service discover via incorporating common data format of Semantic Web service including semantic repository including a resource description framework to promote common format and data exchange (per Li, [0167], [0003-4] so different types vehicles and service providers or objects can easily communicate with each other and function/service discovery [0034-35].)

Per claim 2, the rejection of claim 1 is incorporated; 

wherein the processor is further programmed to be in communication with the display and output a graphical user interface associated with the one or more service applications from the remote infrastructure unit. (Hu, [0015], see identified application from a server advertised to user based on context. [0039][0040], Fig.3, shows a display with many icons as images)

Per claim 3, the rejection of claim 1 is incorporated; 
Hu/Yao discloses
wherein the one or more service applications are configured to execute driving commands in response to the environment of the vehicle. (Yao, [0028], discloses an application that processes information to provide autonomous driving commands, autonomous driving executing driving commands in response to environment of the vehicle. [0089], see access localization dataset execute driving commands…based on collision warning)

Per claim 9,
Hu discloses
a vehicle transceiver located in the vehicle and configured to receive data indicative of one or more applications associated with a remote infrastructure unit; ([0003], see transceiver and computing platform of a vehicle; [0015] see application discovery, advertised to user based on the vehicle context and download from a server) download one or more applications associated with the remote infrastructure unit from a remote server([0030], see download to computing platform.)  
and output a notification identifying the one or more applications from the remote infrastructure unit in response to  the vehicle context.  (([0015], see identified application from a server advertised to user based on context.)

Hu does not specifically disclose	
one or more sensors in the vehicle, wherein the one or more sensors are configured to survey an area proximate to the vehicle utilizing proximity data, wherein the one or more sensors are further configured to detect one or more objects outside of the vehicle; and a processor in communication with the one or more sensors and the vehicle transceiver and programmed to: determine the vehicle context including an environment of the vehicle utilizing at least the proximity data;

However, Yao discloses
one or more sensors in the vehicle, wherein the one or more sensors are configured to survey an area proximate to the vehicle utilizing proximity data, wherein the one or more sensors are further configured to detect one or more objects outside of the vehicle; and a processor in communication with the one or more sensors and the vehicle transceiver and programmed to: determine the vehicle context including an environment of the vehicle utilizing at least the proximity data; ([0046], see one or more cameras to survey surrounding environment of the vehicle, capturing rich information about object appearances, object within surrounding environment.[0049], vehicle sensors for detecting objects surrounding the vehicle. The information captured using the camera can be considered as proximity data. The detect objects is part of an environment.)



HU/Yao does not specifically disclose
utilizing a semantic repository including a resource description framework;

However, Li discloses
utilizing a semantic repository including a resource description framework;( [0004] a Semantic Web standard promotes common data format using Resource Description Framework and semantic repository for assist in discovery of services/function, see [0034] [0035])

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Li into the teachings of HU/Yao to include the limitation disclosed by Li.  The modification would be obvious to one of ordinary skill in the art to want to perform service discover via incorporating common data format of Semantic Web service including semantic repository including a resource description framework to promote common format and data exchange (per Li, [0167], [0003-4] so different types vehicles and service providers or objects can easily communicate with each other and function/service discovery [0034-35].)

Per claim 10, the rejection of claim 9 is incorporated; 
Hu/Yao/Li discloses
wherein the processor is further programmed to be in communication with a display of the vehicle computer system and output a graphical user interface associated with the one or more applications from the remote infrastructure unit. (Hu, [0015], see identified application from a server advertised to user based on context. [0039][0040], Fig.3, shows a display with many icons as images)


Per claim 11, the rejection of claim 9 is incorporated; 
Hu/Yao/Li discloses
 wherein the processor is further programmed to execute a vehicle-based application in response to the data indicative of the one or more applications associated with the remote infrastructure unit.  (Hu, [0030], see allow execution of preview applications.  The application associated with a vehicle, and therefore vehicle-based)

Per claim 16, the rejection of claim 9 is incorporated;
Hu/Yao/Li discloses
 wherein the processor is further programmed to automatically download the one or more applications from the remote infrastructure unit in response to the proximity data.  (Hu, [0015], automatically download based on vehicle context. [0030], see download to computing platform.  Yao, ([0046], see one or more cameras to survey surrounding environment of the vehicle, capturing rich information about object appearances, object within surrounding environment.[0049], vehicle sensors for detecting objects surrounding the vehicle. The information captured using the camera can be considered as proximity data, the context includes proximity data.)  

Per claim 17, the rejection of claim 9 is incorporated; 

wherein the processor is further programmed to download the one or more service applications in response to an input received at the vehicle by a user of the vehicle.  (Hu, [0036], see user select application for full download.)

Per claim 18,
Hu discloses
a vehicle transceiver configured to communicate with a remote infrastructure unit; ([0003], see transceiver and computing platform of a vehicle; [0015] see application discovery, advertised to user based on the vehicle context and download from a server; [0014], vehicle context include…vehicle location, weather, fuel…vehicle status…where weather is environment, [0022]. GPS module, (a sensor) to provide current location, where vehicle context is information of or surrounding the vehicle.)
output a notification identifying one or more applications from the remote infrastructure unit in response to vehicle context, ([0015], see identified application from a server advertised to user based on vehicle context. [0014], for example, weather is current location is environment data and weather is proximate data. ) download the one or more applications associated with the remote infrastructure unit from the remote infrastructure ([0030], see download to computing platform.)  

Hu does not specifically disclose
one or more sensors configured to obtain the vehicle context data including proximity data for one or more objects proximate the first vehicle and environment data of the first vehicle; and a processor in communication with the one or more sensors and the vehicle transceiver and programmed to: wherein the one or more applications are configured to execute a driving assistance function at the first vehicle.  

However, Yao discloses
one or more sensors configured to obtain the vehicle context data including proximity data for one or more objects proximate the first vehicle and environment data of the first vehicle; and a processor in communication with the one or more sensors and the vehicle transceiver and programmed to: 
 ([0046], see one or more cameras to survey surrounding environment of the vehicle, capturing rich information about object appearances, object within surrounding environment.[0049], vehicle sensors for detecting objects surrounding the vehicle. The information captured using the camera can be considered as proximity data of environment. The detect objects is part of an environment.) wherein the one or more applications are configured to execute a driving assistance function at the first vehicle.  ([0089], see application for autonomous driving)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Yao into the teachings of Hu to include the limitation disclosed by Yao.  The modification would be obvious to one of ordinary skill in the art to want to process information provided by vehicle sensors from detecting environment and objects to provide autonomous driving system to enable safety features, for example, collision avoidance (see [0050]).

HU/Yao does not specifically disclose
utilizing a semantic repository including a resource description framework;

However, Li discloses
utilizing a semantic repository including a resource description framework;( [0004] a Semantic Web standard promotes common data format using Resource Description Framework and semantic repository for assist in discovery of services/function, see [0034] [0035])

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Li into the teachings of HU/Yao to include the limitation disclosed by Li.  The modification would be obvious to one of ordinary skill in the art to want to perform service discover via incorporating common data format of Semantic Web service including semantic repository including a resource description framework to promote common format and data exchange (per Li, [0167], [0003-4] so different types vehicles and service providers or objects can easily communicate with each other and function/service discovery [0034-35].)

Per claim 19, the rejection claim 18 is incorporated;
Hu/Yao/Li
wherein the vehicle transceiver is further configured to communicate data indicative of one or more applications from the remote infrastructure unit. (HU, [0015], see identified application from a server advertised to user based on context.)

Per claim 20, the rejection of claim 19 is incorporated; 
Hu/Yao/Li
wherein the processor is further programmed to execute the driving assistance function (Yao, [0089], see application for autonomous driving) in response to the data indicative of the one or more applications from the remote infrastructure unit.(Li, [0015] see application discovery, advertised to user based on the vehicle context and download from a server and downloaded application can executed.)


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu,  US 2019/0121628 Al), Yao et al. (Yao, US 20200086858 A1), Li et al. ( US 20200327426 A1 ) in view of Popple (US 9,773,411 B2)

Per claim 4, the rejection of claim 1 is incorporated; 
Hu/Yao/Li  does not specifically disclose
wherein the vehicle transceiver is configured to communicate with at least a traffic light or parking provider.  
However, Popple discloses
wherein the vehicle transceiver is configured to communicate with at least a traffic light or parking provider.  (Fig. 1, c3:42-60, see traffic light comprises a transceiver. Fig. 1, 126, 124, transmitting/receiving messages from vehicles.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Popple into the teachings of Hu/Yao/Li to include the limitation disclosed by Popple.  The modification would be obvious to one of ordinary skill in the art to want to improve road safety by enabling communication between vehicles and traffic light to improve traffic flow (Popple,c1, 48-53) 


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu,  US 2019/0121628 Al), Yao et al. (Yao, US 20200086858 A1), Li et al. ( US 20200327426 A1 ) in view of Popple (US 9,773,411 B2) and further in view of Benhammou et al. (2018/0158324)

Per claim 5, the rejection of 4 is incorporated;

Hu/Yao/Li /Popple does not specifically disclose
wherein the processor is further programmed to output a current traffic status and signal timer data in response to selecting one or more service applications associated with the traffic light.

However, Benhammou discloses
wherein the processor is further programmed to output a current traffic status and signal timer data in response to selecting one or more service applications associated with the traffic light.([0034], store data  from all traffic signals along a planned route. [0038], see receiving data associated with traffic signal which indicates the light will remain read for some period of time.  an application installed within a vehicle, the installed application is selected for installation. )


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Benhammou into the teachings of Hu/Yao/Li /Popple to include the limitation disclosed by Benhammou.  The modification would be obvious to one of ordinary skill in the art to want to reduce travel time or improve fuel efficiency as suggested by Benhammou([0034])


Per claim 14, the rejection of claim 13 is incorporated;
Hu/Yao/Li /Popple does not specifically disclose
wherein the processor is further programmed to be in communication with a display of the vehicle computer system and output a current traffic status and signal timer data in response to the environment of the vehicle
However, Benhammou discloses
 wherein the processor is further programmed to be in communication with a display of the vehicle computer system and output a current traffic status and signal timer data in response to the environment of the vehicle.([0033], traffic signal monitoring device included in-dash display ; [0034], store data  from all traffic signals along a planned route. [0038], see receiving data associated with traffic signal which indicates the light will remain read for some period of time.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Benhammou into the teachings of Hu/Yao/Li /Popple to include the limitation disclosed by Benhammou.  The modification would be obvious to one of ordinary skill in the art to want to reduce travel time or improve fuel efficiency as suggested by Benhammou([0034])


	
	


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu,  US 2019/0121628 Al), Yao et al. (Yao, US 20200086858 A1),  Li et al. ( US 20200327426 A1 ), Popple (US 9,773,411 B2) and further in view of Saadeldin( US 20190122554 A1 )

Per claim 6, the rejection of claim 4 is incorporated; 
Hu/Yao/Li/Popple does not specifically disclose
wherein the processor is further programmed to output a parking status in response to selecting one or more service applications associated with the parking provider.  
However, Saadeldin discloses
wherein the processor is further programmed to output a parking status in response to selecting one or more service applications associated with the parking provider.  ([0038], see smart application transmitting available parking spaces. [0041], see smart parking application to confirm parking status. The to-be-confirmed parking status is output prior to confirmation)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Saadeldin into the teachings of Hu/Yao/Li/Popple to include the limitation disclosed by Saadeldin.  The modification would be obvious to one of ordinary skill in the art to want to assist in identifying available parking space as suggested by Saadeldin([0016])


Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu,  US 2019/0121628 Al) in view of Yao et al. (Yao, US 20200086858 A1) and further in view of Li et al. ( US 20200327426 A1 ) and further in view of Sinha et al. (Sinha, US 20080208605 A1)

Per claim 12, the rejection of claim 9 is incorporated;
Hu/Yao/Li discloses
wherein the processor is further programmed to automatically download the one or more applications from the remote infrastructure unit ([0030], see download to computing platform.)  
 
Hu/Yao/Li does not specifically disclose
in response to determining a version of the one or more applications located at the vehicle being an older version.

However, Sinha discloses
in response to determining a version of the one or more applications located at the vehicle being an older version.  ([0111], see detect outdated versions and further download and install)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Sinha into the teachings of Hu/Yao/Li to include the limitation disclosed by Sinha.  The modification would be obvious to one of ordinary skill in the art to want to have the updated version of software to ensure best operation of a system.

		

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu,  US 2019/0121628 Al), Yao et al. (Yao, US 20200086858 A1), Li et al. ( US 20200327426 A1 )
in view of Popple (US 9,773,411 B2)

Per claim 13, the rejection of claim 9 is incorporated; 
Hu/Yao/Li does not specifically disclose
wherein the vehicle transceiver is configured to communicate with at least a traffic light or parking provider.  
However, Popple discloses
wherein the vehicle transceiver is configured to communicate with at least a traffic light or parking provider.  (Fig. 1, c3:42-60, see traffic light comprises a transceiver. Fig. 1, 126, 124, transmitting/receiving messages from vehicles.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Popple into the teachings of Hu/Yao/Li to include the limitation disclosed by Popple.  The modification would be obvious to one of ordinary skill in the art to want to improve road safety by enabling communication between vehicles and traffic light to improve traffic flow (Popple,c1, 48-53) 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Hu,  US 2019/0121628 Al), Yao et al. (Yao, US 20200086858 A1), Li et al. ( US 20200327426 A1 )
 in view of Popple (US 9,773,411 B2) and further in view of Saadeldin( US 20190122554 A1 )

Per claim 15, the rejection of claim 13 is incorporated; 
Hu/Yao/Li/Popple does not specifically disclose
wherein the processor is further programmed to output a parking status in response to selecting one or more service applications associated with the parking provider.  
However, Saadeldin discloses
wherein the processor is further programmed to output a parking status in response to selecting one or more service applications associated with the parking provider.  ([0038], see smart application transmitting available parking spaces. [0041], see smart parking application to confirm parking status. The to-be-confirmed parking status is output prior to confirmation)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Saadeldin into the teachings of Hu/Yao/Li/Popple to include the limitation disclosed by Saadeldin.  The modification would be obvious to one of ordinary skill in the art to want to assist in identifying available parking space as suggested by Saadeldin([0016])


Response to Arguments
Applicant's arguments filed on 1/15/2021 have been fully considered but they are not persuasive. 

a.  Regarding 35 USC 112(a) lacking written description requirement of claim 7, Applicant points to Specification [0038] for disclosing the limitation included in claim 7,  “determining a version of the one or more service applications located at the vehicle being incompatible with hardware of the vehicle.” 



Specification [0038] discloses a match recommendation module to identify most appropriate web service (or applications) for the user.  An example of freeway driving is demonstrated.  However, freeway driving is not related to hardware of a vehicle.  There is no disclosure of how to determine a version of services/application being incompatible with hardware of the vehicle. Hardware of the vehicle can broadly include tires, windshield, OBDII unit, engine, transmission, coolant…  Then what does it means for an application to be incompatible with tires of a vehicle, for example.  The Specification does not provide a definition for hardware of a vehicle nor how to determine it is incompatible with an application. Therefore, the above limitation does not reasonable convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

b. Per claim 9, Applicant argues (remark pp. 10) that utilization of semantic repository is very specific to vehicle environment and Li only discloses Semantic Repository in generality and is not related to vehicle environment.  
Per updated rejection of claim 9, Hu/Yao discloses downloading application based on vehicle context, which may information of or surrounding a vehicle.  Li is incorporated because Li discloses performing service discover via incorporating common data format of Semantic Web service including semantic repository including a resource description framework to promote common format and data exchange.  The vehicle specific limitation has been incorporated prior to incorporating Li.   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHILIP WANG/Primary Examiner, Art Unit 2199